10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DWAIN LAMMEY, Case No. CV 19-2227-GW-RAOx
Plaintiff,
V. ORDER TO DISMISS WITHOUT
PREJUDICE

ZARA USA, INC., et al.,
Defendants.

 

 

 

 

Based upon the stipulation between the parties and their respective counsel,
it is hereby ORDERED that this action is dismissed without prejudice as to all
parties; subject to reopening by any party if the settlement in principle fails to be
consummated within sixty (60) days.

IT IS SO ORDERED.

Dated: November 26, 2019

Afrge Ay Ve—

HON. GEORGE H. WU,
UNITED STATES DISTRICT JUDGE

 

 
